Case 2:20-cv-02118-DSF-KS Document 23 Filed 12/11/20 Page 1 of 1 Page ID #:201

                                                                                           JS-6
  1

  2

  3

  4
                                   UNITED STATES DISTRICT COURT
  5                               CENTRAL DISTRICT OF CALIFORNIA
  6
      Debra Wilson, an individual,                        Case No. 2:20-cv-02118-DSF-KS
  7
                     Plaintiff,
  8
                                                          ORDER OF DISMISSAL WITH
  9          v.                                           PREJUDICE
 10
      Ventura County Star, unknown California
 11
      entity; Gannett Co., a Delaware corporation;
 12   Gannett Satellite Information Network, a
      Delaware limited liability company dba USA
 13   Today Network; and DOES 1 through 100,
      inclusive,
 14

 15                  Defendants.
 16

 17
                                                   ORDER
 18

 19         Pursuant to the Parties’ Stipulation of Dismissal with Prejudice. This case is DISMISSED

 20   with prejudice with the Court retaining jurisdiction to enforce the parties’ settlement agreement;

 21   and any and all pending motions are hereby DENIED AS MOOT.

 22   IT IS SO ORDERED:

 23
             IT IS SO ORDERED.
 24
      DATED: December 11, 2020
 25

 26                                                Honorable Dale S. Fischer
                                                   UNITED STATES DISTRICT JUDGE
 27

 28
                                                      -1-
